DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         SETH WEINSTEIN,
                            Appellant,

                                   v.

              CELEBRITY CRUISES, INC., and
      REEMPLOYMENT ASSISTANCE APPEALS COMMISSION,
                       Appellees.

                             No. 4D21-1099

                         [February 3, 2022]

   Administrative appeal from the Reemployment Assistance Appeals
Commission; L.T. Case Nos. RAAC 20-01341, RAAC 20-01342 and RAAC
20-01343.

  Scott M. Behren of Behren Law Firm, Weston, for appellant.

  Amanda L. Neff and Katie E. Sabo of Reemployment Assistance Appeals
Commission, Tallahassee, for appellee Reemployment Assistance Appeals
Commission.

PER CURIAM.

  Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.